Citation Nr: 1709243	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for diabetes mellitus, for substitution or accrued benefits purposes.

2. Entitlement to service connection for diabetes mellitus, for substitution or accrued benefits purposes.

3. Entitlement to service connection for anemia, for substitution or accrued benefits purposes.

4. Entitlement to service connection for hypertension, for substitution or accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to July 1980.  The Veteran died in May 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals on appeal from a May 2009 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the issues before the Board here have been recharacterized as for "substitution or accrued benefits purposes."  As is discussed in more detail below, the Board finds that the appellant has been substituted for the Veteran on the underlying claims, which were pending at the time of his death.  

The Board observes that the Veteran was initially denied service connection for diabetes mellitus in a rating decision issued in March 2004.  Although he filed a Notice of Disagreement with that decision, he did not perfect his appeal following the issuance of a statement of the case in August 2004.  As such, that claim became final.  38 U.S.C.A. § 7105 (c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Therefore, the issue of whether new and material evidence has been submitted sufficient to reopen that previously denied and final claim is also before the Board at this time.  Therefore, the Board has added the new and material evidence claim to the issues on appeal, above.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

Finally, the Board notes that the appellant has requested a hearing in this matter.  A hearing before a Veterans Law Judge will be granted if an appellant, or the appellant's representative acting on his or her behalf, expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2016).  Although a hearing request would ordinarily require a remand for compliance with that request, given the positive outcome of the below decision, the Board finds that delaying the adjudication of this claim any further is not necessary.  

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  


FINDINGS OF FACT

1. A March 2004 rating decision denied service connection for the Veteran's diabetes mellitus.  

2. Evidence associated with the file since the March 2004 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, and is neither cumulative nor redundant of evidence already of record.

3. The Veteran's diabetes mellitus was at least as likely as not related to active service.

4. The Veteran's anemia and hypertension were at least as likely as not related to active service, or in the alternative, to his service-connected renal cancer.  


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen the previously denied and final claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for diabetes mellitus, for substitution or accrued benefits purposes, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3. The criteria for service connection for anemia, for substitution or accrued benefits purposes, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

4. The criteria for service connection for hypertension, for substitution or accrued benefits purposes, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence- Diabetes Mellitus

During his lifetime, the Veteran sought service connection for diabetes mellitus.  That claim was denied in a March 2004 rating decision.  Although the Veteran initiated an appeal of that decision, he did not formalize the appeal, and it subsequently became final.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO or PMC, the Board must determine whether new and material evidence has been received subsequent to an unappealed denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering VA's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Upon review, the Board finds that the previously denied claim should be reopened.  The Veteran's initial claim for service connection for diabetes mellitus was based exclusively on herbicide exposure.  In that decision, VA did not concede such exposure.  In October 2006, he sought to reopen that claim.  In connection with that claim, he provided evidence that he was exposed to trichloroethylene (TCE) and tetrachloroethylene (PCE) while stationed at Kelly Air Force Base during active service.  It is of note that in a September 2014 decision, issued by the Board and concerning the cause of the Veteran's death, that the Board also conceded TCE and PCE exposure during active service.  This evidence is new in that it was not of record at the time of the previous denial.  It is material in that it raises a new theory of service connection.  As such, the Board finds that the previously denied and final claim should be reopened.

Service Connection for Accrued Benefits

The appellant seeks service connection for diabetes mellitus, hypertension, and anemia.  She contends that those issues are secondary to the Veteran's conceded TCE and PCE exposure during active service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

It is undisputed that the Veteran had a present diagnosis of diabetes mellitus, hypertension, and anemia prior to his death in May 2010.  It is also conceded that he was exposed to TCE and PCE during active service.  Finally, the Board observes that VA has granted service connection for renal cancer with metastasis to the lungs and left hip cancer associated with renal cancer, for the purposes of accrued benefits.  For all periods on appeal, October 2006 through his death in May 2010, the Veteran has been rated as 100 percent disabled due to those disabilities.  

The Board observes that a VA medical opinion has not been obtained in this claim.  Nonetheless, the Veteran, prior to his death, and the appellant has submitted a significant number of articles and studies linking the Veteran's three disabilities on appeal to TCE and PCE exposure.  The Board notes that a simple internet search will find numerous scholarly studies and articles linking diabetes mellitus with renal cancer.  Further, that anemia is a known side effect of renal cancer is a well-known and accepted medical principle.  See, e.g., www.healthline.com/health'renal-cell-carcinomla-symptoms#Overview1.  Finally, that hypertension is a secondary disability to diabetes mellitus is also a well-known medical principle.  An article submitted by the appellant on renal cell carcinoma in October 2010 also explicitly links hypertension to that disease as well.    

Ultimately, affording the appellant the benefit of the doubt, the Board will grant service connection for the remaining issues on appeal.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).  However, as the Veteran was already in receipt of a total disability rating for other service-connected disabilities during the course of this appeal prior to his death, it is unlikely that this decision will result in any additional benefits.  Regardless, the Board wishes to convey its sympathy to the appellant, as well as deep respect for the Veteran's lengthy service to our Nation.  


ORDER

The previously denied claim of service connection for diabetes mellitus is reopened.  

Service connection for diabetes mellitus, for substitution or accrued benefits purposes, is granted.

Service connection for anemia, for substitution or accrued benefits purposes, is granted.

Service connection for hypertension, for substitution or accrued benefits purposes, is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


